      Case 20-50640-tnw        Doc 39-1 Filed 04/24/20 Entered 04/24/20 11:22:45                   Desc
                                 Exhibit Exhibit 1 - LOI Page 1 of 7
                         DEBTOR IN POSSESSION – LETTER OF INTENT

This non-binding Letter of Intent for Debtor-in-Possession Financing, dated April 23rd, 2020 to Elemental
Processing, LLC (the “DIP Financing”) by Spencer Stein (New LLC to be formed), or its affiliates or
assigns in connection with the bankruptcy case filed in the United States Bankruptcy Court for the Eastern
District of Kentucky Case No. 20-50640-tnw (the “Bankruptcy Case”)

BORROWER:                                    Elemental Processing, LLC. (collectively, the “Debtor” or
                                             the “Borrower”).


LENDER:                                     Spencer Stein (New LLC to be formed), the Lender or
                                            affiliates thereof and/or other lenders, to be designated at
                                            closing.

COMMITMENT AVAILABILITY
AND PURPOSE:                                 The DIP Financing shall be a secured term loan credit
                                             facility of up to $500,000 for which Lender will receive
                                             protection under Sections 364(c)(1), (2) and (3) of the
                                             Bankruptcy Code. $250,000 will be available upon entry of
                                             the Interim DIP Order and up to an additional $250,000 upon
                                             entry of the Final DIP Order, with all remaining funds to be
                                             available in accordance with the Budget (defined below).
                                             The DIP Financing is being provided to fund the Debtor’s
                                             general operating, payment of bankruptcy court approved
                                             Receiver fees and costs, and working capital needs in the
                                             ordinary course of business and the administration of the
                                             Bankruptcy Case, consistent with a budget (the “Budget”)
                                             approved by Lender. None of the proceeds of the DIP
                                             Financing shall be used to pay the expenses of the Debtor or
                                             any Creditors’ Committee in any action or to otherwise
                                             assert any claims or causes of action against the Lender in
                                             any capacity.

TERM AND MATURITY:                           The earliest of (a) April 30th, 2023; (b) the consummation of
                                             a sale(s) of all or substantially all of the Debtor’s assets; (c)
                                             the entry of an order by the Bankruptcy Court approving an
                                             alternative DIP Financing; (d) the confirmation of a plan of
                                             reorganization for the Debtor, (e) such later date as the
                                             Lender in its sole discretion may agree to in writing with the
                                             Debtor, and (f) termination of the Debtor’s right to use cash
                                             collateral (the “Maturity Date”). Availability of DIP
                                             Financing shall terminate immediately and prior to the
                                             Maturity Date upon the occurrence of a “Termination
                                             Event,” which is the earliest to occur of: (a) 20 days after the
                                             entry of the Interim DIP Order (unless a Final DIP Order
                                             approved by the Lender has been entered as of such date),
                                             (b) the expiration of five (5) business days (the "Default
                                             Notice Period") following the provision of written notice to
                                             the Debtor (with a copy of such notice provided to counsel
                                                     1
    Case 20-50640-tnw   Doc 39-1 Filed 04/24/20 Entered 04/24/20 11:22:45 Desc
                                    for the
                          Exhibit Exhibit 1 -Debtor, counsel
                                              LOI Page       for7 any Committee, and the U.S.
                                                          2 of
                                    Trustee) upon the occurrence of an Event of Default (as
                                    defined in this Term Sheet), (c) the date on which neither the
                                    Interim Order nor the Final Order is in full force and effect,
                                    and (d) the Termination Date or an Event of Default having
                                    occurred under that certain Interim Order (a) Authorizing
                                    Post-petition Use of Cash Collateral, (b) Granting Adequate
                                    Protection to the Bank, (c) Modifying the Automatic Stay,
                                    (d) Scheduling a Final Hearing, and (E) Granting Related
                                    Relief, dated ______, 20__, as such order may be continued
                                    or incorporated in a final order (the “Cash Collateral
                                    Order”), unless the Bankruptcy Court, in connection with
                                    approval of the DIP Financing, authorizes the Debtors’
                                    continued use of the cash collateral of Lender.

INTEREST RATE PAYMENTS,
FEES AND EXPENSES:                   Interest Rate: 12%
                                     Default Rate: In the event of (i) a default by the Debtor in (a)
                                     its payments to Lender or (b) its performance of its
                                     obligations under this Term Sheet, the Interim DIP Order or
                                     the Final DIP Order, or (ii) the occurrence of an Event of
                                     Default as described in this Term Sheet or the Loan
                                     Documents described below, additional interest of 5% will
                                     be added to the regular interest rate.
                                     Payments: Payment of current monthly interest only
                                     payments, calculated on a 30/360 basis, shall be made until
                                     maturity or termination and shall be payable on the first (1st)
                                     day of each month in arrears.
                                     Transaction Costs: Borrower shall be responsible for
                                     Lender’s reasonable out-of-pocket expenses including
                                     documentation fees, outside legal fees (including the fees
                                     and expenses of Lender’s bankruptcy counsel), appraisal
                                     fees, site visit fees, escrow, recording, and transfer fees and
                                     taxes, title charges, search and filing fees, survey costs, and
                                     all other expenses incurred in connection with this Term
                                     Sheet and the DIP Financing up to a maximum of $500,000
                                     (the “Expense Cap”); provided, however that the Expense
                                     Cap shall not apply if there is an Event of Default under this
                                     Term Sheet or the Loan Documents described below but
                                     solely with respect to any efforts taken by Lender to enforce
                                     its rights and remedies thereunder and/or protect its interests
                                     after the occurrence of an Event of Default.
                                     All loan documentation referenced in this Term Sheet shall
                                     be subject to the approval of Lender and its counsel, and all
                                     costs related to the negotiation and production of the
                                     documentation and protection of Lender’s interests in the
                                     Bankruptcy Case, but subject to the Expense Cap, are to be
                                     reimbursed to Lender by Borrower upon closing, included in
                                     the Budget and thereafter paid within 10 days of invoice as
                                     a closing cost of this transaction.
                                     Borrower shall be responsible for all of its own costs
                                             2
     Case 20-50640-tnw   Doc 39-1 Filed 04/24/20 Entered 04/24/20 11:22:45               Desc
                                     and expenses.
                           Exhibit Exhibit 1 - LOI Page 3 of 7


CONDITIONS PRECEDENT TO
CLOSING AND FUNDING:                Budget. The Lender shall have received and approved the
                                    Budget.
                                    Interim DIP Order. The Interim DIP Order and Final DIP
                                    Order shall have been issued in form and substance
                                    acceptable to the Lender within 20 business days after the
                                    Petition Date, and such Interim Order shall be in full force
                                    and effect and shall not have been vacated, stayed, reversed,
                                    modified or amended.
                                    No Default or Event of Default. No Event of Default or
                                    Termination Date shall have occurred hereunder or under the
                                    Cash Collateral Order.
                                    Loan Documents: The note evidencing the loan shall be
                                    secured by one or more promissory notes, loan agreements,
                                    mortgages, assignment of rents and leases, security
                                    agreement and fixture filing plus other documentation and
                                    financing statements deemed necessary to Lender which
                                    shall evidence a first lien covering all assets owned by
                                    Borrower and from time to time installed and/or used in the
                                    maintenance and operation of the Borrower. All of the
                                    foregoing arising out of the Property shall hereinafter be
                                    referred to as the “Spencer Stein Collateral”.
                                    Insurance. Evidence of adequate property, hazard and
                                    liability for the Property in amounts, with carriers and with
                                    endorsement in favor of Lender and satisfactory to Lender.
                                    Policies must provide 30 days advance notice to Lender of
                                    termination and must have an expiration date no earlier than
                                    Oct 1st , 2020.

COLLATERAL
AND LIEN PRIORITY:                  The DIP Financing shall be secured by a first priority lien
                                    and security interest in and against all of the Debtor’s right,
                                    title and interest in and to the Spencer Stein Collateral, which
                                    shall not be subject to any other mortgages, security interests
                                    or liens, including all pre-petition liens, claims or
                                    encumbrances. Any cash collateral arising from the Spencer
                                    Stein Collateral shall constitute part of the Spencer Stein
                                    Collateral and “Cash Collateral” as such term is used in the
                                    Bankruptcy Code, but shall not be considered cash collateral
                                    under the Cash Collateral Order. The Lender shall also be
                                    granted a security interest in all other assets of the Debtor,
                                    including real property, personal property, general
                                    intangibles, equipment, receivables, inventory, goodwill,
                                    intellectual property, licenses and the like (together with the
                                    Spencer Stein Collateral, the “DIP Collateral”); provided,
                                    however, that Lender’s security interest in any assets of the
                                    Debtor, other than the Spencer Stein Collateral, that
                                    constitute DIP Collateral shall be superior to any prior lien
                                            3
    Case 20-50640-tnw   Doc 39-1 Filed 04/24/20 Entered 04/24/20 11:22:45 Desc
                                    or security
                          Exhibit Exhibit       interest
                                          1 - LOI    Pagethat4Lender
                                                               of 7 or any other entity has in such
                                    assets, and Lender shall not commence any action to
                                    foreclose against any real or personal property collateral
                                    (except as relates to the Spencer Stein Collateral) in which
                                    Lender has a senior lien or security interest until all claims
                                    of Lender have been paid in full. The DIP Financing liens
                                    granted to the Lender pursuant hereto shall not be subject to
                                    Sections 510, 549, 550, or 551 of the Bankruptcy Code. No
                                    secondary financing or liens will be permitted on the Spencer
                                    Stein Collateral without its consent, which consent cannot be
                                    unreasonably withheld.

SUPERPRIORITY
ADMINISTRATIVE
EXPENSE CLAIMS:                       The obligations of the Debtors pursuant to the DIP Financing
                                      (the “DIP Financing Obligations”) shall be authorized and
                                      approved by the Bankruptcy Court, pursuant to section
                                      364(c)(1) of the Bankruptcy Code, as constituting claims
                                      with a priority over all administrative expenses of the kind
                                      specified in sections 503(b) or 507(b) of Bankruptcy Code
                                      (the “DIP Superpriority Claims”), subject only to the Carve-
                                      Out (as defined in this Term Sheet).

REPORTING REQUIREMENTS:               All monthly budgets and all reports and disclosures to be
                                      delivered to Lender under the Cash Collateral Order shall be
                                      delivered to Lender. Site Inspection Lender shall maintain
                                      the right to have one of its representatives conduct an on-site
                                      inspection of the Borrower’s Property.

EVENTS OF DEFAULT:                    The following are “Events of Default” under this Term
                                      Sheet:
                                      1. The failure by the Debtor to perform or comply with any
                                      term of this Term Sheet or any interim or final orders entered
                                      by the Bankruptcy Court approving this Term Sheet.
                                      2. The cessation of this DIP Financing to be in full force and
                                      effect or the DIP Financing being declared by the Court to
                                      be null and void, or the validity or enforceability of the DIP
                                      Financing being contested by the Debtor or the Debtor
                                      denying in writing that it has any further liability or
                                      obligation under the DIP Financing prior to the full
                                      repayment thereof, or the Lender ceasing to have the benefit
                                      of the liens granted by any Interim DIP Order or Final DIP
                                      Order.
                                      3. Any application by the Debtor seeking an order of the
                                      Bankruptcy Court granting to any party other than Lender a
                                      lien or security interest in or against assets that constitute
                                      DIP Collateral that is senior or equal to the liens and security
                                      interests granted to Lender pursuant hereto.
                                      4. Until the DIP Financing obligations contemplated
                                      hereunder are repaid in full, the Debtor shall not make any
                                      payment of principal or interest or otherwise on account of
                                              4
     Case 20-50640-tnw   Doc 39-1 Filed 04/24/20 Entered 04/24/20 11:22:45 Desc
                                     any indebtedness
                           Exhibit Exhibit 1 - LOI Page  or payables
                                                             5 of 7 other than with respect to (i)
                                     obligations under the DIP Financing, (ii) payments to Lender
                                     under the Cash Collateral Order, (ii) any payment authorized
                                     by an order of the Bankruptcy Court, or (iv) any payment
                                     made in accordance with the Budget approved by the
                                     Lender.
                                     5. The Debtor fails to make any interest payments due
                                     hereunder within three (3) business days of when due.
                                     6. Any Event of Default or occurrence of the Termination
                                     Date under the Cash Collateral Order whether or not Lender
                                     calls such default or termination.
                                     7. The entry of an order in the Bankruptcy Case granting
                                     relief from the automatic stay so as to allow a third party or
                                     third parties to proceed against any material (in the Lender’s
                                     reasonable discretion) property, including the DIP Collateral
                                     pledged pursuant to the DIP Financing, of the Debtor or to
                                     commence or continue any prepetition litigation against the
                                     Debtor involving potential liability not covered by
                                     insurance, in excess of $500,000 in the aggregate.
                                     8. Any non-monetary, judgment or order with respect to a
                                     post-petition event shall be rendered against the Debtor
                                     which does or would reasonably be expected to (i) cause a
                                     material adverse change in the financial condition, business,
                                     prospects, operations or assets of the Debtor or (ii) have a
                                     material adverse effect on the rights and remedies of the
                                     Lender hereunder, and there shall be a period of ten (10)
                                     consecutive days during which a stay of enforcement of such
                                     judgment or order, by reason of a pending appeal or
                                     otherwise, shall not be in effect.
                                     9. Any Interim DIP Order or Final DIP Order entered in this
                                     case being amended or modified without the consent of the
                                     Lender.

506(C) WAIVER:                        Subject to the entry of the Final DIP Order, no costs or
                                      expenses of administration of the Bankruptcy Case or any
                                      future proceeding that may result therefrom, including
                                      liquidation in chapter 7 or other proceedings under the
                                      Bankruptcy Code, shall be charged against or recovered
                                      from the DIP Collateral or Cash Collateral pursuant to
                                      Bankruptcy Code sections 506(c), 552(b) or 105(a) or any
                                      similar principle of law without the prior written consent of
                                      the Lender.

CARVE-OUT:                            This Term Sheet provides for a "Carve Out." The Carve-
                                      Out claims are senior to the liens and superpriority
                                      administrative expenses granted to the Lender and are
                                      defined to mean: (i) all unpaid fees required to be paid to the
                                      Clerk of the Bankruptcy Court and to the Office of the
                                      United States Trustee under section 1930(a) of title 28 of the
                                      United States Code, (ii) after the occurrence and during the
                                      continuance of an Event of Default (as defined in this Term
                                              5
     Case 20-50640-tnw   Doc 39-1 Filed 04/24/20 Entered 04/24/20 11:22:45 Desc
                                     Sheet)1 -and
                           Exhibit Exhibit     LOI following   delivery
                                                       Page 6 of 7        by the Lender to the
                                     professionals retained by the Debtor and the Committee of a
                                     written notice (the “Carve-Out Trigger Notice”) advising
                                     that such Event of Default has occurred, all allowed and
                                     unpaid professional fees and out-of-pocket disbursements
                                     incurred by the Debtor and the Committee on and after
                                     delivery of the Carve-Out Trigger Notice, that remain unpaid
                                     subsequent to the payment of such fees and expenses from
                                     available funds remaining in the Debtor's estate for such
                                     creditors, in an aggregate amount not exceeding $250,000 (it
                                     being understood that such amount shall be made available
                                     without regard to the existence of any unused retainer held
                                     by any professional), and (iii) all allowed and unpaid
                                     professional fees and disbursements (regardless of when
                                     such fees and disbursements become allowed by order of the
                                     Court) incurred or accrued by the Debtor and the Committee
                                     at any time prior to the delivery of a Carve-Out Trigger
                                     Notice, in an aggregate amount not exceeding the budgeted
                                     amounts for such unpaid professional fees and
                                     disbursements as reflected in the Budget (it being understood
                                     that such amounts shall be made available without regard to
                                     the existence of any unused retainer held by any
                                     professional), in each of the foregoing clauses (ii) and (iii),
                                     to the extent allowed by the Court; provided, however, that
                                     nothing herein shall be construed to impair the ability of any
                                     party to object to any of the fees, expenses, reimbursement
                                     or compensation described in clauses (ii) and (iii), and
                                     provided further that the Carve-Out shall not reduce the
                                     amounts payable to the Lender under the DIP.

CREDIT BIDDING:                        Following entry of the Interim DIP Order or the Final DIP
                                       Order, the Lender shall have the unqualified right to credit
                                       bid up to the full amount of the applicable outstanding DIP
                                       Financing obligations in any sale of the DIP Collateral (or
                                       any part thereof).


VALID LIENS:                           The security interests granted to Lender hereunder shall be
                                       deemed valid, binding, enforceable, non-avoidable, and
                                       automatically perfected as of the date of entry of any interim
                                       or final order approving the DIP Financing, without the
                                       necessity of the execution by the Debtors (or recordation or
                                       other filing) of security agreements, control agreements,
                                       pledge agreements, financing statements, mortgages, or
                                       other similar documents, on the DIP Collateral, whether now
                                       owned or hereafter acquired or existing and wherever
                                       located, of the Debtors and the Debtors’ “estates” (as created
                                       pursuant to section 541(a) of the Bankruptcy Code), and all
                                       products, proceeds and supporting obligations of the
                                       foregoing, whether in existence on such date or thereafter
                                       created, acquired, or arising and wherever located.
                                               6
Case 20-50640-tnw   Doc 39-1 Filed 04/24/20 Entered 04/24/20 11:22:45   Desc
                      Exhibit Exhibit 1 - LOI Page 7 of 7
